Name: The Schengen acquis - Decision of the Executive Committee of 16 December 1998 on bringing into force the Implementing Convention in Greece (SCH/Com-ex (98) 49 rev. 3)
 Type: Decision
 Subject Matter: Europe;  European Union law;  international affairs;  information and information processing
 Date Published: 2000-09-22

 Avis juridique important|41998D0049The Schengen acquis - Decision of the Executive Committee of 16 December 1998 on bringing into force the Implementing Convention in Greece (SCH/Com-ex (98) 49 rev. 3) Official Journal L 239 , 22/09/2000 P. 0147 - 0148DECISION OF THE EXECUTIVE COMMITTEEof 16 December 1998on bringing into force the Implementing Convention in Greece(SCH/Com-ex (98)49 rev. 3)THE EXECUTIVE COMMITTEE,Having regard to Article 132 of the Convention implementing the Schengen Agreement,Having regard to Article 6 of the Accession Agreement signed with Greece on 6 November 1992 in conjunction with the Joint Declaration on Article 6 of the Final Act of the aforesaid Agreement,Having regard to its Decision of 7 October 1997 on bringing into force the Convention implementing the Schengen Agreement in Greece (SCH/Com-ex (97)29 rev. 2),Having regard to the report of the Ad Hoc Committee for Greece (SCH/C (98)123 rev. 2),Having regard to the Ad Hoc Committee for Greece's various reports,Confirming the political resolve of the Executive Committee of 7 October 1997 to bring the Schengen Convention fully into force for Greece, as expressed in Decision SCH/Com-ex (97)29 rev. 2,Recognising and acknowledging that Greece has already satisfied the requirements for the full application of the Schengen Convention in the fields of visas, police and judicial cooperation, the fight against drug trafficking, the Schengen Information System and data protection,Whereas Greece has already made considerable progress, particularly at the airports, in adapting security at its external borders to take account of Schengen requirements,HAS DECIDED AS FOLLOWS:1. Greece shall notify the other Contracting Parties when it considers that it has satisfied Schengen requirements regarding security at the external maritime and land borders.2. The checks on persons at Greece's internal borders shall be lifted when the Executive Committee finds on the basis of appropriate reviews and visits by the Ad Hoc Committee that the requirements to ensure Schengen standards of security at the external maritime and land borders of Greece have been satisfied.3. Fulfilment of the requirements relating to manpower levels and material resources, the training of border check and surveillance services and coordination between the departments concerned shall be examined on the basis of visits. The necessary improvements in the areas of:- maritime surveillance strategy,- flexible deployment of mobile units, and- application of Article 26 of the Convention,may be demonstrated by the presentation of documentary evidence.4. The Executive Committee shall take a Decision before the end of 1999 if possible.Berlin, 16 December 1998.The ChairmanC. H. Schapper